Citation Nr: 1510739	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from July 14, 2006; and in excess of 40 percent from July 1, 2008, for limitation of motion of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and from April 1986 to April 1994. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for formal hearings at the RO with the Decision Review Officer (DRO) in October 2007 and in June 2008.  The Veteran cancelled both hearings and the record does not indicate any outstanding requests for a hearing.

In a May 2014 decision, the Board (in pertinent part) denied entitlement to a disability rating in excess of 20 percent from July 14, 2006; and in excess of 40 percent from July 1, 2008, for limitation of motion of the lumbar spine.  The Veteran appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court issued an order that granted a Joint Motion for Partial Remand (JMR) filed by counsel for both parties, vacated the Board's May 2014 decision with respect to the denial of lumbar spine claim, and remanded that matter to the Board for additional action.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

The November 2014 JMR endorsed by the Court found that the Board failed to adequately satisfy its duty to assist the Veteran as it failed to obtain outstanding workers' compensation records pertaining to the Veteran's workplace back injury in December 2005.  Currently, the record shows that such a claim was accepted by the U.S. Department of Labor in October 2006.  If in existence, the foregoing records of examination and/or treatment would be pertinent and perhaps crucial to the Veteran's claim; thus, they must be secured.

Moreover, following the November 2014 Court Order, additional evidence (to include treatment records dated in 2013 and 2014 and some records from the U.S. Department of Labor dated in 2006) was associated with the claims file in January 2015.  The Veteran specifically stated that AOJ consideration of the additional evidence was not waived.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the identifying information and authorization to enable VA to obtain outstanding records in connection with all workers' compensation claims he has filed since service, including a claim for a back injury incurred in December 2005.

2.  Thereafter, undertake any other development deemed appropriate, to include affording the Veteran an examination and/or obtaining a medical opinion if warranted. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




